Exhibit 99.2 Condensed Consolidated Interim Financial Statements (Expressed in Canadian Dollars) MOUNTAIN PROVINCE DIAMONDS INC. Three months ended March 31, 2011 (Unaudited) MOUNTAIN PROVINCE DIAMONDS INC. RESPONSIBILITY FOR CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS The accompanying unaudited condensed consolidated interim financial statements of Mountain Province Diamonds Inc.(the "Company") are the responsibility of the Board of Directors. The unaudited condensed consolidated interim financial statements have been prepared by management, on behalf of the Board of Directors, in accordance with the accounting policies disclosed in the notes to the unaudited condensed consolidated interim financial statements. Where necessary, management has made informed judgments and estimates in accounting for transactions which were not complete at the balance sheet date. In the opinion of management, the condensed consolidated interim financial statements have been prepared within acceptable limits of materiality and are in accordance with International Accounting Standard 34 Interim Financial Reporting using accounting policies consistent with International Financial Reporting Standards appropriate in the circumstances. Management has established processes, which are in place to provide it sufficient knowledge to support management representations that it has exercised reasonable diligence that (i) the unaudited condensed consolidated interim financial statements do not contain any untrue statement of material fact or omit to state a material fact required to be stated or that is necessary to make a statement not misleading in light of the circumstances under which it is made, as of the date of, and for the periods presented by, the unaudited condensed consolidated interim financial statements and (ii) the unaudited condensed consolidated interim financial statements fairly present in all material respects the financial condition, results of operations and cash flows of the Company, as of the date of and for the periods presented by the unaudited condensed consolidated interim financial statements. The Board of Directors is responsible for reviewing and approving the unaudited condensed consolidated interim financial statements together with other financial information of the Company and for ensuring that management fulfills its financial reporting responsibilities.An Audit Committee assists the Board of Directors in fulfilling this responsibility. The Audit Committee meets with management to review the financial reporting process and the unaudited condensed consolidated interim financial statements together with other financial information of the Company. The Audit Committee reports its findings to the Board of Directors for its consideration in approving the unaudited condensed consolidated interim financial statements together with other financial information of the Company for issuance to the shareholders. Management recognizes its responsibility for conducting the Company’s affairs in compliance with established financial standards, and applicable laws and regulations, and for maintaining proper standards of conduct for its activities. “Patrick C. Evans” “Jennifer Dawson” Patrick C. Evans Jennifer Dawson President and Chief Executive Officer Chief Financial Officer Toronto, Canada June 13, 2011 2 MOUNTAIN PROVINCE DIAMONDS INC. Condensed Consolidated Balance Sheets In Canadian dollars (Unaudited) March 31, December 31, January 1, (Note 14) (Note 14) ASSETS Current assets Cash and cash equivalents (Note 5) $ $ $ Short-term investments (Note 5) Marketable securities (Note 5) Amounts receivable (Note 5) Advances and prepaid expenses (Note 7) Property and equipment (Note 6) Interest in Gahcho Kué Joint Venture (Note 7) Total assets $ $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable and accrued liabilities $ $ $ Decommissioning and restoration liability (Note 8) Shareholders' equity: Share capital (Note 9) Value assigned to w arrants (Note 9) Share-based payments reserve (Note 9) Deficit ) ) ) Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ $ The notes to the condensed consolidated interim financial statements are an integral part of these statements. Contingencies and commitments (Notes 7 and 10) Subsequent events (Note 9 (iii) and (iv)) 3 MOUNTAIN PROVINCE DIAMONDS INC. Condensed Consolidated Statements of Comprehensive Loss In Canadian dollars (Unaudited) Three months Three months ended ended March 31, 2011 March 31, 2010 (Note 14) Expenses: Consulting fees (Note 9) $ ) $ ) Depreciation ) ) Exploration and evaluation expenses ) ) Gahcho Kué Project management fee ) ) Office and administration ) ) Professional fees ) ) Promotion and investor relations ) ) Salary and benefits ) - Transfer agent and regulatory fees ) ) Travel - ) Net loss for the period before the undernoted ) ) Other expenses: Interest expense on decommissioning and restoration liability ) ) Other income: Interest income Net loss for the period ) ) Other Comprehensive (Loss) Income Change in fair value of available-for-sale marketable securities ) Comprehensive loss for the period $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average number of shares outstanding The notes to the condensed consolidated interim financial statements are an integral part of these statements. 4 MOUNTAIN PROVINCE DIAMONDS INC. Condensed Consolidated Statements of Equity In Canadian dollars (Unaudited) Total accumulated other Share-based Available-for- comprehensive Payments Retained sale financial income (loss) Capital Stock Warrants Reserve Total Capital Earnings (Deficit) assets ("AOCI") Total Balance, January 1, 2010 $ ) $ $ $ Net loss for the period - ) - - ) ) Other Comprehensive Income (loss): Available-for-sale financial assets - current year gains (losses) - ) ) ) Balance, March 31, 2010 ) Net loss for the period - ) - - ) Issuance of common shares - private placement - Issuance of common shares - exercise of warrants - Issuance of common shares - exercise of options - Fair value of warrants exercised transferred from Warrants ) - Fair value of options exercised transferred from Contributed Surplus - ) - ) Other Comprehensive Income (loss): Available-for-sale financial assets - current year gains (losses) - Balance, December 31, 2010 ) Net loss for the period - ) - - ) Issuance of common shares - exercise of warrants - Issuance of common shares - exercise of options - Fair value of warrants exercised transferred from Warrants ) - Fair value of options exercised transferred from Contributed Surplus - ) - Fair value of options grant in period - ) Other Comprehensive Income (loss): Available-for-sale financial assets - current year gains (losses) - Balance, March 31, 2011 $ ) $ $ $ The notes to the condensed consolidated interim financial statements are an integral part of these statements. 5 MOUNTAIN PROVINCE DIAMONDS INC. Condensed Consolidated Statements of Cash Flows In Canadian dollars (Unaudited) Three months ended Three months ended March 31, 2011 March 31, 2010 (Note 14) Cash provided by (used in): Operating activities: Net loss for the period $ ) $ ) Adjustments: Interest expense on decommissiong and restoration liability Depreciation Stock based compensation - Interest income ) ) Changes in non cash operating working capital: Amounts receivable ) Advances and prepaid expenses ) ) Accounts payable and accrued liabilities ) ) ) Investing activities: Investment in Gahcho Kué Joint Venture ) Interest income Share of fixed assets of joint venture ) - (Investment in) redemption of short-term investments ) ) Financing activities: Proceeds from option exercises - Proceeds from w arrant exercise - - Increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The notes to the consolidated interim financial statements are an integral part of these statements. 6 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Condensed Consolidated Financial Statements For the Three Months Ended March 31, 2011 In Canadian Dollars (Unaudited) 1. NATURE OF OPERATIONS AND GOING CONCERN Mountain Province Diamonds Inc. (“Mountain Province” or the “Company”) was incorporated on December 2, 1986 under the British Columbia Company Act.The Company amended its articles and continued incorporation under the Ontario Business Corporation Act effective May 8, 2006.The Company is involved in the discovery and development of diamond properties in Canada’s Northwest Territories. The address of the Company’s registered office and its principal place of business is 401 Bay Street, Suite 2700, PO Box 152, Toronto, ON, Canada, M5H 2Y4. The Company’s shares are listed on the Toronto Stock Exchange under the symbol ‘MPV’ and on the New York Stock Exchange - Amex under the symbol ‘MDM’. The Company is in the process of developing and permitting its mineral properties primarily in conjunction with De Beers Canada Inc. (“De Beers Canada”) (Note 7). The underlying value and recoverability of the amounts shown as “Interest In Gahcho Kué Joint Venture” is dependent upon the ability of the Company and/or its mineral property partner to develop economically recoverable reserves, to have successful permitting and development, and upon future profitable production or proceeds from disposition of the Company’s mineral properties. Failure to develop economically recoverable reserves will require the Company to write off costs capitalized to date. As at March 31, 2011, the Company has not achieved profitable operations and continues to be dependent upon its ability to obtain external financing to meet the Company’s liabilities as they become payable.The Company’s ability to continue operations beyond the next twelve months is dependent on the discovery of economically recoverable mineral reserves, the ability of the Company to obtain necessary financing to fund its operations, and the future production or proceeds from developed properties. Authorization of Financial Statements The unaudited condensed consolidated interim financial statements for the period ended March 31, 2011 (including comparatives) were approved by the Board of Directors on June 13, 2011. 2. BASIS OF PRESENTATION These unaudited condensed interim financial statements of the Company, including its subsidiaries and joint venture, were prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board (“IASB”). As these financial statements represent the Company’s initial presentation of its results and financial position under IFRS, they were prepared in accordance with International Accounting Standard 34 (“IAS 34”), Interim Financial Reporting, and with IFRS 1, First-time Adoption of IFRS. These unaudited condensed consolidated interim financial statements have been prepared in accordance with the accounting policies the Company expects to adopt in its December 31, 2011 financial statements. Those accounting policies are based on the IFRS standards and International Financial Reporting Interpretations Committee (“IFRIC”) interpretations that the Company expects to be applicable at that time. The policies set out below were consistently applied to all the periods presented unless otherwise noted. The Company's unaudited consolidated interim financial statements were previously prepared in accordance with Canadian Generally Accepted Accounting Principles (“Canadian GAAP”) which differs in some areas from IFRS. Certain information and footnote disclosures which are considered material to the understanding of the Company’s unaudited condensed consolidated interim financial statements and which are normally included in annual financial statements prepared in accordance with IFRS are provided in these notes to the Company’s audited consolidated financial statements along with reconciliations and descriptions of the effects of the transition from Canadian GAAP to IFRS on equity, operations, comprehensive income, the balance sheet and cash flows. These financial statements were prepared under the historical cost convention, as modified by the revaluation of available-for-sale financial assets and other financial assets and financial liabilities at fair value, with the offsetting adjustment recorded through profit or loss. 7 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Condensed Consolidated Financial Statements For the Three Months Ended March 31, 2011 In Canadian Dollars (Unaudited) The preparation of financial statements in accordance with IAS 34 requires the use of certain critical accounting estimates. It also requires management to exercise judgment in applying the Company’s accounting policies. 3. SIGNIFICANT ACCOUNTING POLICIES (i) Basis of Preparation The unaudited condensed consolidated interim financial statements are presented in accordance with IAS 1, Presentation of Financial Statements. The Company has elected to present the ‘Statements of Comprehensive Loss’ as a single financial statement with its Statements of Income, titled ‘Condensed Consolidated Statements of Comprehensive Loss’. The significant accounting policies adopted in the preparation of the unaudited condensed consolidated interim financial statements are set out below. (ii) Basis of consolidation The unaudited condensed consolidated interim financial statements include the accounts of the Company and its wholly-owned subsidiaries.All intercompany amounts and transactions have been eliminated on consolidation.The Company’s interest in the Gahcho Kué joint venture has been proportionally consolidated (see Note 7). Subsidiaries are entities controlled by the Company. Control is defined as the power to govern the financial and operating policies of an entity so as to obtain benefits from its activities. Subsidiaries are included in the unaudited condensed consolidated interim financial statements from the date control is obtained until the date control ceases. All intercompany balances, transactions, income, expenses, profits and losses, including unrealized gains and losses have been eliminated on consolidation. The Company’s interest in the Gahcho Kué joint venture is bound by a contractual arrangement establishing joint control over the joint venture through required unanimous consent of each of the joint venturers for strategic, financial and operating policies of the Gahcho Kué Joint Venture. The Company’s interest in the Gahcho Kué joint venture is managed through a jointly controlled unincorporated entity, known as the Gahcho Kué Joint Venture, in which each of the Company (including its wholly-owned subsidiary, Camphor Ventures Inc.), and its joint venture partner, De Beers Canada, have an interest. The Gahcho Kué Joint Venture management committee has two representatives of each of Mountain Province and De Beers Canada.The joint venture partners have appointed De Beers Canada as the operator of the Gahcho Kué Joint Venture, which operates in similar way as other entities - controlling the assets of the venture, earning its own income and incurring liabilities and expenses. The Company’s interest in the Gahcho Kué Joint Venture is accounted for using proportionate consolidation. (iii) Foreign Currency The Company’s presentation currency is the Canadian Dollar (“CAD”). The functional currency of the Company, its subsidiaries, and the Gahcho Kué Joint Venture is the Canadian Dollar. In preparing the unaudited condensed consolidated interim financial statements, transactions in currencies other than the Company’s functional currency, known as foreign currencies, are recognized at the rates of exchange prevailing at the dates of the transactions. At the end of each reporting period, monetary items denominated in foreign currencies are re-translated at the rates prevailing at that date. Non-monetary items carried at fair value that are denominated in foreign currencies are re-translated at the rates prevailing at the date when the fair value was determined. 8 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Condensed Consolidated Financial Statements For the Three Months Ended March 31, 2011 In Canadian Dollars (Unaudited) Exchange differences are recognized in profit or loss in the period in which they arise and presented in unaudited condensed consolidated interim Statements of Comprehensive Loss within Office and administration. During the period ended March 31, 2011, $258,699 of foreign exchange loss was recognized in Office and administrative costs, in the Company’s Statement of Comprehensive Loss ($257 - March 31, 2010). (iv) Interest income Interest income from financial assets is recognized when it is probable that the economic benefits will flow to the Company and the amount of income can be measured reliably. Interest income is accrued on the basis of time that has passed, by reference to the principal outstanding and at the effective interest rate applicable. (v) Share-based payments Equity-settled share-based payments to employees and others providing similar services are measured at the fair value of the equity instruments at the grant date. Details regarding the determination of the fair value of equity-settled share-based payment transactions are set out in Note 9 below. The fair value determined at the grant date of the equity-settled share-based payments is expensed to the Statement of Comprehensive Loss over the vesting period, if any, which is the period during which the employee becomes unconditionally entitled to equity instruments.At the end of each reporting period, the Company revises its estimate of the number of equity instruments expected to vest, if any.The Company’s equity-settled share-based payments vest immediately. Equity-settled share-based payment transactions with parties other than employees, if any, are measured at the fair value of the goods or services received, except where that fair value cannot be estimated reliably, in which case they are measured at the fair value of the equity instruments granted, measured at the date the entity obtains the goods or the counterparty renders the service. (vi) Income Taxes and Deferred Taxes The income tax expense or benefit for the period consists of two components: current and deferred. Income tax expense or benefit is recognized in the Statement of Comprehensive Loss except to the extent it relates to a business combination or items recognized directly in equity. Current tax is the expected tax payable or receivable on the taxable profit or loss for the year. Current tax is calculated using tax rates and laws that were enacted or substantively enacted at the balance sheet date in each of the jurisdictions and includes any adjustments for taxes payable or recovery in respect of prior periods. Taxable profit or loss differs from profit or loss as reported in the Statement of Comprehensive Loss because of items of income or expense that are taxable or deductible in other years, and items that are never taxable or deductible. The Company’s liability or recovery for current tax is calculated using tax rates that have been enacted or substantively enacted by the end of the reporting period. Deferred tax is recognized on temporary differences between the carrying amounts of assets and liabilities in the financial statements and the corresponding tax bases used in the computation of taxable profit. Deferred tax liabilities are generally recognized for all taxable temporary differences. Deferred tax assets are generally recognized for all deductible temporary differences to the extent that it is probable that taxable profits will be available against which those deductible temporary differences can be utilized. To the extent that the Company does not consider it to be probable that taxable profits will be available against which deductible temporary differences can be utilized, it provides a valuation allowance against the excess. 9 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Condensed Consolidated Financial Statements For the Three Months Ended March 31, 2011 In Canadian Dollars (Unaudited) Deferred tax assets and liabilities are not recognized if the temporary difference arises from goodwill or from the initial recognition (other than in a business combination) of other assets and liabilities in a transaction that affects neither the taxable profit nor the accounting profit. Deferred tax liabilities are recognized for taxable temporary differences associated with investments in subsidiaries and associates, and interests in joint ventures, except where the Company is able to control the reversal of the temporary difference and it is probable that the temporary difference will not reverse in the foreseeable future. Deferred tax assets arising from deductible temporary differences associated with such investments and interests are only recognized to the extent that it is probable that there will be sufficient taxable profits against which to utilize the benefits of the temporary differences and they are expected to reverse in the foreseeable future. Deferred tax assets and liabilities are measured at the tax rates that are expected to apply in the period in which the liability is settled or the asset realized, based on tax rates (and tax laws) that have been enacted or substantively enacted by the end of the reporting period. The measurement of deferred tax liabilities and assets reflects the tax consequences that would follow from the manner in which the Company expects, at the end of the reporting period, to recover or settle the carrying amount of its assets and liabilities. Deferred tax assets and liabilities are offset when there is a legally enforceable right to set off current tax assets against current tax liabilities and when they relate to income taxes levied by the same taxation authority and the Company intends to settle its current tax assets and liabilities on a net basis. Current and deferred taxes are recognized in profit or loss, except when they relate to items that are recognized in other comprehensive income or directly into equity, in which case, the current and deferred taxes are also recognized in other comprehensive income or directly in equity respectively. (vii) Mineral properties and exploration and evaluation costs Exploration and evaluation (“E&E”) costs are those costs required to find a mineral property and determine commercial viability. E&E costs include costs to establish an initial mineral resource and determine whether inferred mineral resources can be upgraded to measured and indicated mineral resources and whether measured and indicated mineral resources can be converted to proven and probable reserves. Exploration and evaluation costs consist of: • gathering exploration data through topographical and geological studies; • exploratory drilling, trenching and sampling; • determining the volume and grade of the resource; • test work on geology, metallurgy, mining, geotechnical and environmental; and • conducting engineering, marketing and financial studies. Project costs in relation to these activities are expensed as incurred until such time as the Company makes a formal decision to develop a mine to extract the mineral reserves. Once the decision to develop the mine is made, and subject to an impairment analysis, capitalized exploration and evaluation costs are transferred to capitalized costs within property, plant and equipment, or intangible assets, as appropriate. The decision to develop a mine may be impacted by management’s assessment of legal, environmental, social and governmental factors. The Company also recognizes exploration and evaluation costs as assets when acquired as part of a business combination, or asset purchase, or as a result of rights acquired relating to a mineral property. These assets are recognized at fair value. Acquired capitalized exploration and evaluation costs consist of: • interest in exploration properties, and • costs paid for acquired rights associated with exploration properties. 10 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Condensed Consolidated Financial Statements For the Three Months Ended March 31, 2011 In Canadian Dollars (Unaudited) (viii) Property and equipment Property and equipment are recorded and measured at initial recognition at cost. Amortization is provided on items of property and equipment so as to write off their carrying value over their expected useful economic lives. Amortization is calculated once the asset is in use, and at the following rates: Computer equipment three years, straight-line Production equipment five years, straight-line Vehicles five years, straight-line An item of property and equipment and any significant part initially recognized is derecognized upon disposal or when no future economic benefits are expected from its use or disposal. Any gain or loss arising on derecognition of the asset (calculated as the difference between the net disposal proceeds and the carrying amount of the asset) is included in the consolidated Statement of Comprehensive Loss when the asset is derecognized. The assets’ residual values, useful lives and methods of depreciation/amortization are reviewed at each reporting period, and adjusted prospectively if appropriate. (ix) Impairment of non-financial assets other than goodwill The carrying value of the Company’s capitalized acquired mineral property is assessed for impairment when indicators of such impairment exist. Property and equipment is assessed for impairment at the end of each reporting period. If any indication of impairment exists, an estimate of the asset’s recoverable amount is calculated to determine the extent of the impairment loss, if any. The recoverable amount is determined as the higher of the fair value less costs to sell for the asset and the asset’s value in use. In assessing value in use, the estimated future cash flows are discounted to their present value using a pre-tax discount rate that reflects current market assessments of the time value of money and the risks specific to the asset for which the estimates of future cash flows have not been adjusted. Impairment is determined on an asset by asset basis, whenever possible.If it is not possible to determine impairment on an individual asset basis, then impairment can be considered on the basis of a cash generating unit (“CGU”).CGUs represent the lowest level for which there are separately identifiable cash inflows that are largely independent of the cash flows from other assets or Company’s other group of assets. The Company has determined that it operates one CGU. If the carrying amount of the asset exceeds its recoverable amount, the asset is impaired and an impairment loss is charged immediately to the Statement of Comprehensive Loss so as to reduce the carrying amount to its recoverable amount. Impairment losses related to continuing operations are recognized in the Statement of Comprehensive Loss in those expense categories consistent with the function of the impaired asset. For assets excluding goodwill and indefinite life intangibles, an assessment is made at each reporting date as to whether there is any indication that previously recognized impairment losses may no longer exist or may have decreased. If such indication exists, the Company makes an estimate of the recoverable amount. A previously recognized impairment loss is reversed only if there has been a change in the estimates used to determine the asset’s recoverable amount since the last impairment loss was recognized. If this is the case, the carrying amount of the asset is increased to its recoverable amount. The increased amount cannot exceed the carrying amount that would have been determined, net of depreciation/amortization, had no impairment loss been recognized for the asset in prior years. Such reversal is recognized in the income statement. Impairment losses recognized in relation to goodwill or indefinite life intangibles are not reversed for subsequent increases in its recoverable amount. 11 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Condensed Consolidated Financial Statements For the Three Months Ended March 31, 2011 In Canadian Dollars (Unaudited) (x) Financial instruments Financial instruments are classified into one of the following four categories: loans and receivables; fair value through profit or loss; held-to-maturity; and available-for-sale. Financial assets are initially measured at fair value. Subsequent measurement and recognition of the changes in fair value of financial instruments depends upon their initial classifications, as follows: • Financial assets and financial liabilities at fair value through profit and loss include financial assets and financial liabilities that are held for trading or designated upon initial recognition as at fair value through profit and loss. These financial instruments are measured at fair value with changes in fair values recognized in the Statement of Comprehensive Loss. • Financial assets classified as available-for-sale are measured at fair value, with changes in fair values recognized as Other Comprehensive Income (“OCI”) in the Statement of Comprehensive Loss, except when there is objective evidence that the asset is impaired, at which point the cumulative loss that had been previously recognized in OCI is recognized within the Statement of Comprehensive Loss. • Financial assets classified as held-to-maturity and loans and receivables are measured subsequent to initial recognition at amortized cost using the effective interest method. • Financial liabilities, other than financial liabilities classified as fair value through profit and loss, are measured in subsequent periods at amortized cost using the effective interest method. The effective interest method is a method of calculating the amortized cost of a financial liability and of allocating interest expense over the relevant period. The effective interest rate is the rate that exactly discounts estimated future cash payments (including all fees and points paid or received that form an integral part of the effective interest rate, transaction costs and other premiums or discounts) through the expected life of the financial liability, or where appropriate, a short period, to the net carrying amount on initial recognition. The Company has classified its financial instruments as follows: Asset/Liability Classification Measurement Cash and cash equivalents Fair Value through Profit and Loss Amortized cost Short-term investments Fair Value through Profit and Loss Amortized cost Amounts receivable Loans and receivables Amortized cost Marketable securities Available-for-Sale Fair Value Accounts payable and accrued liabilities Other liabilities Amortized cost The Company’s cash and cash equivalents consists of balances with banks and highly liquid short-term investments that are readily convertible to known amounts of cash with original maturities of three months or less when acquired. Short-term investments are investments with original maturities of greater than three months when acquired (see Note 5). The Company had no held-to-maturity financial assets during the three months ended March 31, 2011, the year ended December 31, 2010, or the three months ended March 31, 2010. At the end of each reporting period, the Company assesses whether there is objective evidence that a financial asset is impaired. Impairments are measured as the excess of the carrying amount over the fair value and are recognized in the income statement. The market values of investments are determined based on the closing prices reported on recognized securities exchanges and over-the-counter markets. Such individual market values do not necessarily represent the realizable value of the total holding of any security, which may be more or less than that indicated by market quotations. 12 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Condensed Consolidated Financial Statements For the Three Months Ended March 31, 2011 In Canadian Dollars (Unaudited) The fair values of the Company's cash and cash equivalents, short-term investments, amounts receivable, advances and accounts payable and accrued liabilities approximate their carrying values because of the immediate or short-term to maturity of these financial instruments. (xi) Provisions Provisions represent liabilities to the Company for which the amount or timing is uncertain. Provisions are recognized when the Company has a present legal or constructive obligation as a result of past events, it is probable that an outflow of resources will be required to settle the obligation, and the amount can be reliably estimated. Provisions are not recognized for future operating losses. Provisions are measured at the present value of the expected expenditures to settle the obligation using a discount rate that reflects current market assessments of the time value of money and the risks specific to the obligation. The increase in the provision due to passage of time is recognized as interest expense. The Company does not have any provisions as of the date of this report other than the provision for decommissioning and restoration associated with the Gahcho Kué Joint Venture. The Company records as decommissioning and restoration liability the present value of estimated costs of legal and constructive obligations required to restore operating locations in the period in which the obligation is incurred. The nature of these decommissioning and restoration activities includes dismantling and removing structures, rehabilitating mines and tailings dams, dismantling operating facilities, closure of plant and waste sites, and restoration, reclamation and re-vegetation of affected areas. The obligation generally arises when the asset is installed or the ground and/or environment is disturbed at the production location. When the liability is initially recognized, the present value of the estimated cost is capitalized if the Company has a related asset on its balance sheet, or expensed as part of exploration and evaluation expenditures if no asset exists. Over time, the discounted liability is increased for the change in present value based on the discount rates that reflect current market assessments and the risks specific to the liability. The periodic unwinding of the discount is recognized in the income statement as a finance cost called “interest expense on decommissioning and restoration liability”. Additional disturbances or changes in rehabilitation costs will be recognized as additional capitalized costs (or exploration and evaluation expense depending on whether there was a related asset when the liability was initially recognized) and additional decommissioning and restoration liability when they occur. If it is determined that the expected costs for decommissioning and restoration are reduced, the change in the present value of the reduction is recorded as a reduction in the capitalized costs (or a charge against exploration and evaluation expense), and a reduction of the decommissioning and restoration liability. For closed sites, changes to estimated costs are recognized immediately in the income statement. The Company has recognized $5,719,708 of decommissioning and restoration liability at March 31, 2011 ($5,704,096 at December 31, 2010, and $8,817,088 at January 1, 2010). (xii) Loss per share Basic earnings per share is calculated by dividing earnings attributable to common shares divided by the weighted average number of shares outstanding during the period. Diluted earnings per share is calculated using the denominator of the basic calculation described above adjusted to include the potentially dilutive effect of outstanding stock options and warrants. The denominator is increased by the total number of additional common shares that would have been issued by the Company assuming exercise of all stock options and warrants with exercise prices below the average market price for the year. 13 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Condensed Consolidated Financial Statements For the Three Months Ended March 31, 2011 In Canadian Dollars (Unaudited) Shares issuable on exercise of stock options and warrants totaling 2,662,585 on March 31, 2011 (3,743,501 on December 31, 2010, 4,451,635 in March 31, 2010 and 4,451,635 in January 1, 2010) were not included in the computation of diluted loss per share because the effect would have been anti-dilutive. Standards, amendments and interpretations to existing standards that are not yet effective and have not been adopted early by the Company At the date of authorization of these financial statements, certain new standards, amendments and interpretations to existing standards have been published but are not yet effective, and have not been adopted early by the Company. The Company anticipates that all of the relevant pronouncements will be adopted in the Company’s accounting policy for the first period beginning after the effective date of the pronouncement. Information on new standards, amendments and interpretations that are expected to be relevant to the Company’s financial statements is provided below. Certain other new standards and interpretations have been issued but are not expected to have a material impact on the Company’s financial statements. Amendments to IFRS 7 Disclosures - Transfers of Financial Assets (effective from July 2, 2011) The amendments introduce new disclosure requirements about transfers of financial assets including disclosures for: • financial assets that are not derecognized in their entirety; and • financial assets that are derecognized in their entirety but for which the entity retains continuing involvement The Company’s preliminary assessment indicates that this amendment will not have a material impact on its financial statements. IFRS 9 Financial Instruments (effective from January 1, 2013) The IASB aims to replace IAS 39 Financial Instruments: Recognition and Measurement in its entirety. The replacement standard (IFRS 9) is being issued in phases. To date, the chapters dealing with recognition, classification, measurement and derecognition of financial assets and liabilities have been issued. These chapters are effective for annual periods beginning on or after January 1, 2013. Further chapters dealing with impairment methodology and hedge accounting are still being developed. The Company has yet to assess the impact that this amendment is likely to have on its financial statements. However, the Company does not expect to implement the amendments until all chapters of IFRS 9 have been published and the Company can comprehensively assess the impact of all changes. IFRS 11 Joint Arrangements (effective from January 1, 2013) IFRS 11 replaces IFRS 31 Joint Ventures.It requires that all jointly controlled entities be accounted for using the equity method of accounting.IFRS 31 allows for a policy choice to account for jointly controlled entities using either proportionate consolidation, or the equity method of accounting.The Company uses proportionate consolidation for its interest in the Gahcho Kué Joint Venture.The Company is evaluating the impact that IFRS 11 will have on its consolidated financial statements 14 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Condensed Consolidated Financial Statements For the Three Months Ended March 31, 2011 In Canadian Dollars (Unaudited) 4. SIGNIFICANT ACCOUNTING JUDGEMENTS, ESTIMATES AND ASSUMPTIONS The preparation of these unaudited condensed consolidated interim financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and reported amounts of expenses during the reporting period. Actual outcomes could differ from these estimates. These unaudited condensed consolidated interim financial statements include estimates, which, by their nature, are uncertain. The impacts of such estimates are pervasive throughout the unaudited condensed consolidated interim financial statements, and may require accounting adjustments based on future occurrences. Revisions to accounting estimates are recognized in the period in which the estimate is revised and future periods if the revision affects both current and future periods.These estimates are based on historical experience, current and future economic conditions, and other factors, including expectations of future events that are believed to be reasonable under the circumstances. Significant areas requiring the use of management estimates relate to recoverability of capitalized acquired exploration and evaluation associated with the Gahcho Kué Joint Venture, asset valuations, reserve and resource estimation, estimated useful lives and residual value of property, plant and equipment, provisions and contingent liabilities, decommissioning and restoration provisions, accrued liabilities, the assumptions used in determining the fair value of stock options and warrants, and the calculations of current and future income tax assets and liabilities and their reversals, as applicable. Actual results could materially differ from these estimates. Critical accounting judgments The determination of categories of financial assets and financial liabilities has been identified as an accounting policy which involves judgments or assessments made by management. 5. FINANCIAL INSTRUMENTS Details of the significant accounting policies and methods adopted (including the criteria for recognition, the bases of measurement, and the bases for recognition of income and expenses) for each class of financial asset, and financial liability are disclosed in Note 3 (x). The Company categorizes each of its fair value measurements in accordance with a fair value hierarchy. The fair value hierarchy establishes three levels to classify the inputs to valuation techniques used to measure fair value. Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2 inputs are quoted prices in markets that are not active, quoted prices for similar assets or liabilities in active markets, inputs other than quoted prices that are observable for the asset or liability (for example, interest rate and yield curves observable at commonly quoted intervals, forward pricing curves used to value currency and commodity contracts and volatility measurements used to value option contracts), or inputs that are derived principally from or corroborated by observable market data or other means. Level 3 inputs are unobservable (supported by little or no market activity). The fair value hierarchy gives the highest priority to Level 1 inputs and the lowest priority to Level 3 inputs. The Company’s financial assets as at March 31, 2011, December 31, 2010 and January 1, 2010 measured at fair value marketable securities which are classified as Level 1. The quoted market value of marketable securities at March 31, 2011, December 31, 2010 and January 1, 2010 was $34,041, $23,062 and $13,431, respectively.The original cost of these marketable securities at March 31, 2011, December 31, 2010 and January 1, 2010 was $4,632 for all periods. The short-term investments at March 31, 2011, December 31, 2010 and January 1, 2010 are cashable guaranteed investment certificates (“GICs”) held with a major Canadian financial institution.The short-term investments at March 31, 2011 were purchased with original maturities between May 2011 and March 2012.Given the GICs’ low risk and the ability to cash them at any time, the fair market value recorded is estimated to be reasonably approximated by the amount of cost plus accrued interest.There is no restriction on the use of the short-term investments. 15 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Condensed Consolidated Financial Statements For the Three Months Ended March 31, 2011 In Canadian Dollars (Unaudited) The fair values of the amounts receivable, and accounts payable and accrued liabilities approximate their carrying values due to the relatively short-term maturity of these financial instruments. March 31, December 31, January 1, Financial assets Financial assets at fair value through profit or loss Fair Value Through Profit or Loss Cash and cash equivalents $ $ $ Short-term investments Loans and receivables Amounts receivable Available-for-Sale Marketable securities Financial liabilities Financial liabilities measured at amortized cost Accounts payable and accrued liabilities ) ) ) $ $ $ The Company’s interest income on short-term investment carried at amortized cost is presented on the Statement of Comprehensive Loss in the Interest income line. The Company had no transactions with marketable securities classified as available-for-sale during the periods ended March 31, 2011, December 31, 2010, and March 31, 2010. Financial Instruments Risks The Company thoroughly examines the various financial instrument risks to which it is exposed and assesses the impact and likelihood of those risks.These risks may include credit risk, liquidity risk, market risk, foreign currency risk and interest rate risk. Credit risk Credit risk is the risk of financial loss to the Company if a customer or counterparty to a financial instrument fails to meet its obligations.The Company’s maximum exposure to credit risk for its amounts receivable is summarized as follows: March 31, December 31, January 1, 0-30 days $ $ $ 30 to 90 days - - More than 90 days - Total $ $ $ On March 31, 2011, and December 31, 2010, the Company does not have any allowance for doubtful accounts. 16 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Condensed Consolidated Financial Statements For the Three Months Ended March 31, 2011 In Canadian Dollars (Unaudited) All of the Company’s cash and cash equivalents and short-term investments are held with a major Canadian financial institution and thus the exposure to credit risk is considered insignificant.The short-term investments are cashable in whole or in part, generally with interest, at any time to maturity.Management actively monitors the Company’s exposure to credit risk under its financial instruments, including with respect to amounts receivable.The Company considers the risk of loss for its amounts receivable to be remote and significantly mitigated due to the financial strength of the party from whom the receivables are due - the Canadian government for harmonized sales tax (“HST”) refunds receivable in the amount of approximately $84,500. The Company’s current policy is to invest excess cash in guaranteed investment certificate.It periodically monitors the investments it makes and is satisfied with the credit ratings of its bank. Liquidity risk Liquidity risk is the risk that the Company will not be able to meet its obligations associated with financial liabilities.The Company has a planning and budgeting process in place by which it anticipates and determines the funds required to support its normal operating requirements.The Company coordinates this planning and budgeting process with its financing activities through its capital management process. The Company’s financial liabilities comprise its accounts payable and accrued liabilities, all of which are due within the next 12 month period.Other than minimal office space rental commitments, there are no other operating lease commitments. Market risk The Company’s marketable securities are classified as available-for-sale, and are subject to changes in the market prices. They are recorded at fair value in the Company’s financial statements, based on the closing market value at the end of the period for each security included. The original cost of the marketable securities is $4,632.The Company’s exposure to market risk is not considered to be material. Foreign currency sensitivity The Company is exposed to foreign currency risk at the balance sheet date through its U.S. denominated accounts payable and cash.A 10% depreciation or appreciation of the U.S. dollar against the Canadian dollar would result in an approximate $55,500 decrease or increase, respectively, in both net and comprehensive loss.The Company currently has only limited exposure to fluctuations in exchange rates between the Canadian and U.S. dollar as almost all of its operations are located in Canada.Accordingly, the Company has not employed any currency hedging programs during the current period. Interest rate sensitivity The Company has no significant exposure at March 31, 2011, December 31, 2010 and March 31, 2010 to interest rate risk through its financial instruments.The short-term investments are at fixed rates of interest that do not fluctuate during the remaining term.The Company has no interest-bearing debt. 17 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Condensed Consolidated Financial Statements For the Three Months Ended March 31, 2011 In Canadian Dollars (Unaudited) 6. PROPERTY AND EQUIPMENT The Company’s property and equipment for the periods ended March 31, 2011, December 31, 2010, and January 1, 2010 are as follows: March 31, December 31, January 1, Computer equipment Opening balance $
